Exhibit 10.16





NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.







MINERAL DEED WITHOUT WARRANTY

as to OIL, GAS and their Constituent Elements







THE STATE OF TEXAS

  ~

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF JONES             ~







Date:

May 31st, 2006




Effective Date:

July __, 2006




Grantor:

THE P. D. C. BALL LIMITED PARTNERSHIP, acting by and through its General
Partners, undersigned




Grantor’s Mailing Address:

c/o Ms. Ann C. Scott, Managing Partner

150 Carondelet Plaza #1403

St. Louis, Missouri 63105




Grantee:

ROBOCO ENERGY, INC., a Texas corporation




Grantee’s Mailing Address:  

5110 Anderson County Road 2206, Palestine,

Anderson County, Texas 75801




Consideration:

For Ten and no/100 ($10.00 Dollars), together with other good and valuable
consideration, the receipt of which is hereby expressly confessed and recognized
by Grantor.




Property:

All of Grantor’s interest in and to the oil, gas and liquid hydrocarbons
constituting their constituent elements existing in, on and under that may be
produced from the following tracts of land:




Being all the minerals owned by The P.D.C. Ball Limited Partnership in the
Southwest Quarter (SW 1/4) of Section 33, Block 18, T&P RR. Co. Survey, Jones
County, Texas, containing 160 acres of land, more or less.




ROYALTIES: This conveyance shall be effective on July 1st, 2006 as to all oil
and gas in the pipeline at that time, but not before.




RESERVATION

All coal, lignite and their constituent elements are hereby reserved by Grantor
and are not hereby conveyed.





Page 1 of  3

1664200_2.DOC

J\O&G\BALL LTD\ROBOCO\DEED.JONES\15000

--------------------------------------------------------------------------------













Reservations from and Exceptions to Conveyance and Warranty: Easements,
rights-of-way, and prescriptive rights, whether of record or not; all presently
recorded restrictions, reservations, covenants, conditions, oil and gas leases,
mineral severances, and other instruments, other than liens and conveyances,
that affect the property; rights of adjoining owners in any walls and fences
situated on a common boundary; any discrepancies, conflicts or shortages in area
or boundary lines; any encroachments or overlapping of improvements; all rights,
obligations, and other matters emanating from and existing  by reason of the
creation, establishment, maintenance and operation of any applicable
governmental entities; and payment of taxes for this and subsequent years of
ownership being the responsibility of grantees.







When the context requires, singular nouns and pronouns include the plural.







EXECUTED this 2nd day of June, 2006.




THE P. D. C. BALL LIMITED PARTNERSHIP







By:

                                                             

ANN C. SCOTT,

GENERAL PARTNER




By:

                                                             

PHILIP B. CADY,

GENERAL PARTNER




By:

                                                             

JOHN C. NULSEN, M.D.,

GENERAL PARTNER






















THE STATE OF MISSOURI            ~




COUNTY OF ST. LOUIS                ~




This instrument was acknowledged before me on the 2nd  day of June, 2006, by ANN
C. SCOTT, in the capacity stated, on behalf of The P. D. C. Ball Limited
Partnership.










      

 _                                                          

      

 Notary Public in and for

 the State of Missouri





























Page 2 of  3

1664200_2.DOC

J\O&G\BALL LTD\ROBOCO\DEED.JONES\15000

--------------------------------------------------------------------------------
















THE STATE OF MISSOURI            ~




COUNTY OF ST. LOUIS                ~




This instrument was acknowledged before me on the _____ day of June, 2006, by
PHILIP B. CADY, in the capacity stated, on behalf of The P. D. C. Ball Limited
Partnership.










      

 _                                                          

      

 Notary Public in and for

 the State of Missouri







THE STATE OF CONNECTICUT          ~




COUNTY OF _________________          ~




This instrument was acknowledged before me on the _____ day of June, 2006, by
JOHN C. NULSEN, M.D., in the capacity stated, on behalf of The P. D. C. Ball
Limited Partnership.













      

 _                                                          

      

 Notary Public in and for

 the State of Connecticut













After recording, please return to:

JACKSON HANKS, P.C.

Post Office Box 2458

Palestine, Texas  75802





Page 3 of  3

1664200_2.DOC

J\O&G\BALL LTD\ROBOCO\DEED.JONES\15000

--------------------------------------------------------------------------------


